USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 1 of 13


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 VASSIL MARKOV MARINOV,

                       Plaintiff,

                       v.                              CAUSE NO.: 4:18-CV-56-TLS-APR

 FIAT CHRYSLER AUTOMOTIVE,

                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on a Report and Recommendation [ECF No. 161], filed

by Magistrate Judge Andrew P. Rodovich on April 9, 2021. For the reasons set forth below, the

Court adopts the Report and Recommendation and dismisses the Plaintiff’s Complaint with

prejudice as a sanction pursuant to the Court’s inherent authority.

                               PROCEDURAL BACKGROUND

       The Plaintiff has filed four separate lawsuits related to his wages as an employee of Fiat

Chrysler Automotive (FCA). First, he filed the instant lawsuit against FCA, alleging employment

discrimination and harassment based on religion in relation to the withholding of union dues

from his paycheck. Next, he filed 4:18-CV-59-JTM-APR against United Auto Worker (UAW),

alleging employment discrimination and harassment based on religion in relation to the

withholding of union dues from his paycheck and his representation by UAW over his objection.

Third, he filed 4:18-CV-75-TLS-APR against FCA, challenging the deduction of union dues

from his paycheck. Fourth, he filed 4:18-CV-80-TLS-APR against FCA, challenging FCA’s

failure to pay him holiday pay and supplemental unemployment benefits.
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 2 of 13


       On March 3, 2020, at the Plaintiff’s request, cause numbers 4:18-CV-75 and 4:18-CV-80

were consolidated for all purposes, and all filings were subsequently made in 4:18-CV-75 only.

ECF No. 38, 4:18-CV-75. On September 24, 2020, over the Plaintiff’s objection, the remaining

three cases were consolidated for discovery purposes only. ECF Nos. 102 (consolidating 4:18-

CV-56, 4:18-CV-59, 4:18-CV-75), 103, 104. The Plaintiff has also maintained an objection to

the consolidation of the three cases for any other purpose. ECF Nos. 18, 19, 98.

       Twice, pro bono counsel was recruited at the Plaintiff’s request, but neither

representation lasted as a result of an inability to establish an attorney-client relationship. ECF

Nos. 66, 69, 74, 77, 84, 85, 89–91, 97–99, 101, 115.

                                            ANALYSIS

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
       whole or in part, the findings or recommendations made by the magistrate judge.
       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”). The Plaintiff requested and

received two extensions of time to respond due to health issues, with a third request pending. See

ECF Nos. 162, 163, 178, 180, 187. However, these requests appear to be a strategic effort by the

Plaintiff to avoid specifically responding because, despite his health issues, the Plaintiff has filed

numerous substantive documents challenging court rulings, requesting discovery, and asking for


                                                  2
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 3 of 13


court guidance and/or clarification during the same time period. See ECF Nos. 164 (4/21/2021),

165 (4/23/2021), 169 (4/28/2021), 171 (5/3/2021), 172 (5/5/2021), 173 (5/7/2021), 174

(5/11/2021), 175 (5/13/2021), 176 (5/17/2021), 177 (5/24/2021). The Court finds that these

filings constitute the functional equivalent of an objection and, thus, the review is de novo.

       The Magistrate Judge recommends dismissal of this lawsuit (as well as the Plaintiff’s

other pending lawsuits) as a sanction for the Plaintiff’s contempt for the judicial process and

discovery abuses. The Magistrate Judge found that the Plaintiff has used his pro se status, his

lack of familiarity with the American court system, and the language barrier (English is not his

primary language) as an excuse for his refusal to comply with court orders and his abuse of the

discovery process. The Magistrate Judge also found that the Plaintiff disregarded repeated efforts

by the Court to explain his obligations under the Federal Rules of Civil Procedure.

       Although the Report and Recommendation relies on Federal Rule of Civil Procedure

37(b)(2)(A)(v), the Court finds that the sanction of dismissal for the Plaintiff’s discovery conduct

and failure to follow court orders is properly before the Court on its inherent authority. See

Evans v. Griffin, 932 F.3d 1043, 1047 (7th Cir. 2019) (finding that neither Federal Rule of Civil

Procedure 37(b) nor 37(d) was applicable in relation to a failure to appear for a deposition where

there was no discovery order and the plaintiff had not gotten notice of the deposition and,

instead, considering whether the sanction was appropriate under the court’s inherent authority);

Nat’l Asset Consultants LLC v. Midwest Holdings-Indianapolis, LLC, No. 1:18-CV-1616, 2021

WL 1196192, at *12–13 (S.D. Ind. Mar. 30, 2021) (finding that Rule 37(b) did not apply where

there was no violation of a discovery order but that the court’s inherent authority permitted the

court to sanction discovery misconduct). Under either Rule 37(b) or the Court’s inherent

authority, the Court must find that the Plaintiff “acted or failed to act with a degree of culpability



                                                  3
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 4 of 13


that exceeds simple inadvertence or mistake before it may choose dismissal as a sanction for

discovery violations.” Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 776 (7th Cir. 2016).

       “A court may use its inherent authority to sanction those who show ‘willful disobedience

of a court order,’ act in ‘bad faith, vexatiously, wantonly, or for oppressive reasons,’ for fraud on

the court, delay, disruption, or ‘hampering enforcement of a court’s order.’” Fuery v. City of

Chicago, 900 F.3d 450, 463 (7th Cir. 2018) (quoting Chambers v. NASCO, Inc., 501 U.S. 32,

45–46 (1991)). “Any sanctions imposed pursuant to the court’s inherent authority must be

premised on a finding that the culpable party willfully abused the judicial process or otherwise

conducted the litigation in bad faith.” Ramirez, 845 F.3d at 776; see Fuery, 900 F.3d at 463–64

(“The court must first make a finding of ‘bad faith, designed to obstruct the judicial process, or a

violation of a court order.’” (quoting Tucker v. Williams, 682 F.3d 654, 662 (7th Cir. 2012)).

“[I]ssuing a judgment is a ‘powerful sanction’ and one that should be used judiciously after

determining that there is ‘a clear record of . . . contumacious conduct’ after considering ‘the

egregiousness of the conduct in question in relation to all aspects of the judicial process’ and

considering whether less drastic sanctions are available.” Fuery, 900 F.3d at 464 (quoting

Barnhill v. United States, 11 F.3d 1993, 1367–68 (7th Cir. 1993)). However, it is not necessary

for the court to make a finding of prejudice, “[n]or is there a requirement that a district court

impose graduated sanctions.” Id. “The sanction imposed should be proportionate to the gravity of

the offense.” Montaño v. City of Chicago, 535 F.3d 558, 563 (7th Cir. 2008) (citing Allen v. Chi.

Transit Auth., 317 F.3d 696, 703 (7th Cir. 2003)).

       “Though courts are often less demanding of parties representing themselves, pro se

litigants do not enjoy ‘unbridled license to disregard clearly communicated court orders.’”

Wright v. Lake Cnty. Sheriff’s Dep’t, 2:04-CV-524, 2006 WL 978929, at *1 (N.D. Ind. Apr. 10,



                                                  4
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 5 of 13


2006) (quoting Downs v. Westphal, 78 F.3d 1252, 1257 (7th Cir. 1996)). And “pro se litigants

must follow rules of civil procedure.” Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006)

(citing McNeil v. United States, 508 U.S. 106, 113 (1993)); see also McInnis v. Duncan, 697

F.3d 661, 665 (7th Cir. 2012) (“[E]ven those who are pro se must follow court rules and

directives.” (citing cases)).

        Under these standards, the Court finds that the Plaintiff’s discovery conduct warrants the

sanction of dismissal, that the sanction of dismissal is proportionate to the gravity of his offense,

and that lesser sanctions would not deter his conduct. At the outset of discovery, the Plaintiff

served three requests for production on the Defendant in this case in May 2019. ECF Nos. 45–

47. On June 17, 2019, before the response deadline, the Plaintiff filed a motion to compel. ECF

No. 48. It is undisputed that the Defendant then timely served discovery responses on June 19,

2019. ECF Nos. 50–52, 64. However, the Plaintiff began a series of filings that continued to seek

the same discovery, notwithstanding valid objections and eventually several court rulings.

        On July 1, 2019, the Plaintiff filed “replies,” disputing the accuracy of the Defendant’s

discovery responses, insisting that the Defendant possessed the documents, asserting that the

Defendant was unnecessarily slowing the normal progress of the case, and providing more detail

about the information sought. ECF Nos. 50–52. On July 8, 2019, the Plaintiff filed a motion to

compel regarding the Defendant’s production of documents; the Plaintiff accuses the Defendant

of refusing to provide information and purposefully obstructing discovery and asks the Court to

sanction the Defendant. ECF No. 53. On July 9 and 12, 2019, the Plaintiff filed “responses” to

the Defendant’s discovery requests, raising several objections and asking the Court for relief.

ECF Nos. 54–56. On July 25, 2019, before any ruling on the motion to compel, the Plaintiff filed

a motion for sanctions, asking the Court to sanction the Defendant for failing to fulfill its legal



                                                  5
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 6 of 13


obligations, to order the Defendant to produce the requested documents the Plaintiff believed

were outstanding, and to order the Defendant to stop producing documents and requesting

information on irrelevant topics. ECF No. 57. The same day, the Plaintiff filed a motion asking

for an extension of the discovery deadlines so that the Plaintiff could obtain the outstanding

discovery and asking the Court to sanction the Defendant for discovery violations. ECF No. 58.

           A discovery status conference was held on October 10, 2019. ECF No. 63. On October

17, 2019, in compliance with the Court’s order, the Defendant filed the discovery materials it had

previously served on the Plaintiff, ECF No. 64,1 as well as a response to the Plaintiff’s motion to

compel and motion for sanctions, ECF No. 65. On October 23, 2019, the Plaintiff filed a reply in

support of his motions. ECF No. 67. On October 31, 2019, the Plaintiff filed an “objection” to

the Defendant’s filing of discovery at DE 64, asserting that the Defendant had not complied with

the Court’s October 10, 2019 Order. ECF No. 70. On November 14, 2019, the Defendant

responded to the objection, stating that it timely responded in June to each of the Plaintiff’s three

discovery requests with proper objections and contending that the Plaintiff had not specified any

additional information sought. ECF No. 72.

           On November 15, 2019, the Court issued a ruling on the pending discovery matters. ECF

No. 73. The Court found that the Plaintiffs’ objections to the Defendants’ discovery requests at

docket entries 54–56 were not before the Court as motions, and the Court denied the first motion

to compel [ECF No. 48] as premature. Id. at pp. 1–2. Next, the Court denied the motion for

sanctions, finding that the Defendant had timely served its discovery responses. Id. at pp. 2–3.

Finally, the Court granted in part and denied in part the second motion to compel [ECF No. 53],

addressing the three categories of documents sought by the Plaintiff. Id. at p. 3–4. First, the



1
    Northern District of Indiana Local Rule 26-2(a)(2) requires that all discovery be filed in pro se litigation.

                                                         6
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 7 of 13


Plaintiff argued that the Defendant had not provided reports of money taken from his salary and

given to the Union. Id. However, the Court found that the Defendant had provided all of the

Plaintiff’s pay stub information, which includes after-tax deductions of union dues, and denied

the motion as to this request. Id. at pp. 3–4. Second, the Plaintiff argued that he had not received

“copies of accounting reference for FCA net profit for 2018 year.” Id. at p. 4. The Court held that

the request was ambiguous and that financial information about the Defendant as a whole is

outside the scope of this case and denied the motion as to this request. Id. Third, the Plaintiff

argued that the Defendant had not fully responded to his request for a list of documents

containing his personal data given to third parties. Id. The Court granted the motion as to this

request and ordered the Defendant “to supplement its responses to include a list of what personal

data of Plaintiff it provided to third parties, excluding tax-related information provided to

government entities.” Id. Finally, the Plaintiff argued that he had not received information about

potential witnesses that is in the custody and control of the Defendant. Id. The Court granted the

Plaintiff leave to request from the Defendant information seeking the identify of other people

who work for the Defendant and may have information about the case. Id.

       From November 21, 2019, to September 16, 2020, the Court twice attempted to recruit an

attorney to represent the Plaintiff pro bono; however, the first attorney declined to represent the

Plaintiff and the second attorney withdrew his appearance based on an inability to establish an

attorney-client relationship. The Plaintiff filed two documents objecting to the first attorney’s

decision to decline to represent him, ECF Nos. 86, 87, and filed a motion for reconsideration of

the Court’s denial of his request for a third pro bono attorney, ECF No. 101.




                                                  7
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 8 of 13


       On September 24, 2020, the Court ordered the three lawsuits consolidated for discovery

purposes only. ECF No. 102. On September 30, 2020, the Plaintiff filed objections to the

consolidation of this case with 4:18-CV-75 and 4:18-CV-59. See ECF Nos. 103, 104.

       On October 2, 2020, the Plaintiff filed a motion asserting an inability to provide his

witnesses or initial disclosures because he had not received discovery from the Defendant. ECF

No. 105. The Plaintiff then reiterated the areas of discovery he was seeking, including the

subjects of the motion to compel that was previously denied in relation to his original three

discovery requests. Id. The Plaintiff again asked that the Defendant be sanctioned for refusing to

provide discovery and for “hiding from the Plaintiff and the Court important documents,

information, and facts and by that to manipulate this Case.” Id. at 3.

       On November 17, 2020, the Plaintiff filed a motion reiterating that he did not have copies

of the documents requested in his three original discovery requests from May 2019 and accusing

the Defendant of possessing but refusing to turn over responsive documents. ECF No. 117. The

Plaintiff requested a status conference to discuss his three original discovery requests. Id.

       On November 23, 2020, the Plaintiff requested a sixty-day extension of time to respond

to discovery due to health concerns. ECF No. 120. Yet on November 30, 2020, the Plaintiff

served a new set of requests for production of documents on the Defendant, much of which was

repetitive of his original May 2019 discovery requests. ECF No. 123. On December 11, 2020, the

Plaintiff served his initial disclosures. ECF No. 124.

       On December 22, 2020, the Plaintiff filed an objection to a November 30, 2020

production of documents by the Defendant, arguing that the Defendant continued to fail to

provide discovery responsive to the Plaintiff’s three original discovery requests. ECF No. 127.

The Plaintiff accused the Defendant of deliberately hiding information and asked the Court to



                                                  8
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 9 of 13


sanction the Defendant and to order the Defendant to respond to the Plaintiff’s original discovery

requests as well as his November 30, 2020 discovery requests. Id.

       Prior to February 1, 2021, the Plaintiff was given two separate warnings concerning his

abusive discovery behavior in this case, ECF Nos. 118, 129, as well as warnings in the other

cases, ECF Nos. 127, 141, 4:18-CV-59; ECF No. 62, 4:18-CV-75. First, in a November 18, 2020

Order in all three cases, the Court noted that the Plaintiff “has demonstrated either an inability or

an unwillingness to abide by normal discovery procedures. Every adverse ruling results in either

an objection or some other response by [the Plaintiff].” ECF No. 118 (ECF No. 127, 4:18-CV-

59; ECF No. 62, 4:18-CV-75). The Court wrote, “Marinov is WARNED that any future

repetitive or groundless motions will result in the imposition of sanctions. In particular, any

objection to this order will be sanctioned.” Id. (same). Second, in a January 6, 2021 Order, the

Court denied as moot the Plaintiff’s December 22, 2020 motion on the basis that the Plaintiff had

twice before requested responses to his initial May 2019 discovery requests and already received

rulings. ECF No. 129 (citing ECF Nos. 73, 116). The Court wrote, “The plaintiff is WARNED

that any future repetitive or groundless motions will result in the imposition of sanctions.” Id.

       These warnings prompted the Plaintiff to file a Motion for Clarification on February 1,

2021, ECF No. 132 (ECF No. 148, 4:18-CV-59; ECF No. 75, 4:18-CV-75), to which the Court

provided the following clarification on February 2, 2021:

               Because Marinov is proceeding pro se, the court will attempt to clarify the
       previous orders. However, the pending motion is an example of what the three
       previous orders intended to prevent. Marinov has been unwilling to accept an
       adverse ruling from the court. Even if he disagrees with the ruling, he must
       understand that the ruling is final. He cannot object to it or file the same motion a
       second (or third) time. If an attorney for the defendant, as an officer of the court,
       states that certain documents do not exist, Marinov must accept that
       representation. He cannot make additional requests for evidence which does not
       exist.



                                                  9
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 10 of 13


                The court has no intention of restricting the right of Marinov to prepare
        and present his case. However, a disagreement with a ruling by the court or a
        pleading filed by an attorney is not a license to file additional pleadings. There is
        a difference between advocacy and stubbornness. Advocacy is permitted, but
        stubbornness will be sanctioned.

 ECF No. 133 (ECF No. 149, 4:18-CV-59; ECF No. 76, 4:18-CV-75).

        On February 18, 2021, monetary sanctions were issued in 4:18-CV-59 after the Plaintiff

 had filed seven separate motions in that case alone since the February 2, 2021 Order. See ECF

 No. 135 (ECF No. 157, 4:18-CV-59). Additional monetary sanctions were issued in 4:18-CV-59

 on February 24, 2021. See ECF No. 163, 4:18-CV-59. On February 26, 2021, the Plaintiff filed a

 motion related to the sanctions award, ECF No. 139 (ECF No. 165, 4:18-CV-59), and, on March

 1, 2021, a third monetary sanctions award was ordered in 4:18-CV-59, ECF No. 140 (ECF No.

 166, 4:18-CV-59).

        On February 8 and March 8, 2021, the Plaintiff filed motions seeking a response to his

 November 30, 2020 discovery request. ECF Nos. 134, 146. In a March 9, 2021 order requiring

 the Defendant to respond to the two motions, the Court warned: “The plaintiff is ORDERED to

 refrain from filing motions until further order of this court.” ECF No. 147 (ECF No. 176, 4:18-

 CV-59; ECF No. 92, 4:18-CV-75). After the order was served on the Plaintiff on March 11,

 2021, ECF No. 154, the Plaintiff filed 17 new motions in these cases. See ECF Nos. 150, 151,

 153, 156, 158, 160, 4:18-CV-56; ECF Nos. 179, 180, 187, 188, 190, 192, 4:18-CV-59; ECF Nos.

 95, 97, 100, 102, 104, 4:18-CV-75. Included in those filings was a March 22, 2021 motion

 asking for legal advice, ECF No. 150, and an April 7, 2021 motion for a ruling, ECF No. 160.

        The Plaintiff’s conduct led to the issuance of the April 9, 2021 Report and

 Recommendation for dismissal based on the discovery abuses and repeated failure to follow the

 Court’s orders. The Report and Recommendation concluded:



                                                  10
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 11 of 13


        Marinov is WARNED that he may file ONE and ONLY ONE pleading in
        response to this Recommendation. That pleading should address the issues
        relating to the dismissal of the lawsuits. After that ONE pleading has been filed,
        Marinov may not file any additional pleadings until after the district judge has
        ruled on this Recommendation. Marinov is WARNED that sanctions will be
        imposed if any pleadings are filed in violation of this order. Additionally, the
        district judge is entitled to consider pleadings filed in violation of this ORDER as
        further evidence of contemptuous conduct.

 R. & R. 4, ECF No. 161. Notwithstanding these warnings, the Plaintiff’s subsequent conduct is

 further evidence of his willful disobedience of the Court’s orders. Despite having requested an

 extension of time to respond to the Report and Recommendation due to health issues, the

 Plaintiff made the following filings, many of which were also filed in the other cases.

        On April 21, 2021, the Plaintiff filed a motion asking for legal guidance, ECF No. 164

 (ECF No. 197, 4:18-CV-59; ECF No. 109, 4:18-CV-75), and on April 23, 2021, the Plaintiff

 filed a motion asking for a 150-day extension of time to complete discovery, reasserting his

 original three discovery requests, ECF No. 165 (ECF No. 199, 4:18-CV-59; ECF No. 110, 4:18-

 CV-75). On April 27, 2021, the Magistrate Judge issued an order, reiterating the warnings from

 the Report and Recommendation, striking the motions for extension of time, and cautioning:

 “This is Marinov’s FINAL WARNING: if he continues to file pleadings in violation of the

 April 9, 2021 Recommendation, additional sanctions WILL BE IMPOSED.” ECF No. 167

 (ECF No. 200, 4:18-CV-59; ECF No. 112, 4:18-CV-75).

        Nevertheless, on April 28, 2021 (it is not clear whether the Plaintiff had yet received the

 April 27, 2021 Order), the Plaintiff filed a five-page motion, reiterating the same arguments for

 his original discovery requests that had been asserted in his prior filings and seeking the

 responses that the Defendant was ordered to produce by March 23, 2021. ECF No. 169 (ECF No.

 114, 4:18-CV-75). Then, in May 2021, the Plaintiff filed the following objections addressed to

 the undersigned presiding judge: a five-page motion/objection to the April 27, 2021 order


                                                  11
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 12 of 13


 striking his motion, ECF No. 171 (5/3/2021); an objection to the February 18, 2021 sanctions

 awarded in the 4:18-CV-59 case, ECF No. 172 (5/5/2021); an objection to the March 1, 2021

 sanctions awarded in the 4:18-CV-59 case, ECF No. 173 (5/7/2021); a three-page objection to

 the February 2, 2021 Order clarifying the November 18, 2020 warning that future repetitive or

 groundless motions will result in the imposition of sanctions, ECF No. 174 (5/11/2021); and an

 objection to the grant of the Defendant’s motion to stay discovery pending resolution of the

 Report and Recommendation, ECF No. 175 (5/13/2021). Finally, on May 17 and 24, 2021, the

 Plaintiff filed motions asking the undersigned for clarification regarding the basis of the Report

 and Recommendation. ECF Nos. 176, 177. Therein, he raises concerns with certain aspects of

 the Report and Recommendation, challenging the Magistrate Judge’s reliance on his conduct in

 the other cases while ignoring that the Court consolidated the cases for discovery. ECF Nos. 176,

 177.

        The history of this case reveals that, when the Defendant represents that certain

 documents do not exist, the Plaintiff attacks the credibility of the Defendant and its attorneys and

 makes repeated requests for the same documents, even after rulings by the Court. Moreover, as

 the discovery issues were unfolding in this case, similar discovery issues were occurring in the

 4:18-CV-59 and 4:18-CV-75 cases. After warning the Plaintiff to stop requesting duplicative

 discovery, the Court provided the Plaintiff with a clarification as well as a warning. When the

 warning did not deter the Plaintiff, monetary sanctions were imposed in 4:18-CV-59. The

 Plaintiff continued to file motions in violation of the March 9, 2021 Order instructing him not to

 file any additional motions. At the time of the Report and Recommendation, the Plaintiff had

 filed approximately 80 objections or discovery requests between the three cases. R. & R. 2. The

 Report and Recommendation recommended the sanction of dismissal and provided additional



                                                  12
USDC IN/ND case 4:18-cv-00056-TLS-APR document 190 filed 09/03/21 page 13 of 13


 warnings to file only one response. Yet, the Plaintiff continued to file motions in all three cases,

 filing at least 31 additional substantive motions or objections. Because the three cases have been

 consolidated for discovery purposes, it is appropriate to consider the Plaintiff’s abusive

 discovery-related conduct and failure to follow court orders in all three cases when considering

 an appropriate sanction.2

         The Court finds that the Plaintiff’s conduct both before and after the Report and

 Recommendation, despite repeated warnings of the consequences, demonstrates willful

 disobedience of court orders, an abuse of the discovery proceedings, and contempt for the

 judicial process. Accordingly, dismissal is an appropriate sanction. The Court finds that lesser

 sanctions would not be effective, especially given that neither repeated warnings to curtail his

 behavior, the threat of sanctions, nor the imposition of monetary sanctions deterred the Plaintiff’s

 conduct. The Court dismisses this case with prejudice.

                                            CONCLUSION

         Therefore, the Court ACCEPTS, as modified, the Report and Recommendation [ECF No.

 161] and DISMISSES this case with prejudice pursuant to the Court’s inherent authority. As a

 result, the Court DENIES as moot the following pending motions and objections: 134, 146, 150,

 153, 156, 158, 160, 169, 171, 174, 175, 176, 177, 187.

         So ORDERED on September 3, 2021.

                                                 s/ Theresa L. Springmann
                                                 JUDGE THERESA L. SPRINGMANN
                                                 UNITED STATES DISTRICT COURT




 2
   Although the Plaintiff achieved some success on his motion to compel information regarding the
 identity of third parties with whom his personal information was shared, see ECF Nos. 73, 111, 114, 116,
 122, 146, 147, that success does not excuse his abuse of the judicial process that occurred throughout
 discovery.

                                                    13
